447 So. 2d 850 (1984)
Ex parte James Alvin INZER, alias.
(Re: James Alvin INZER, alias v. STATE).
83-301.
Supreme Court of Alabama.
March 2, 1984.
Michael L. Chambers, Birmingham, for petitioner.
Charles A. Graddick, Atty. Gen., and R. David Christy, Asst. Atty. Gen., for respondent.
EMBRY, Justice.
The conclusions of the Court of Criminal Appeals are not in conflict with those reached in Ingle v. State, 415 So. 2d 1225 (Ala.Cr.App.1982); we therefore deny the writ. In doing so, however, we do not intend to endorse the reasoning or dicta included within Inzer v. State, 447 So. 2d 838 (Ala.Cr.App.1982).
WRIT DENIED.
TORBERT, C.J., and FAULKNER, ALMON and ADAMS, JJ., concur.